Citation Nr: 1627754	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee injury, status postoperative anterior cruciate ligament reconstruction.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1994 to May 1997 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a Board hearing before a Veterans Law Judge in his October 2011 substantive appeal (VA Form 9).  Per his request, he was advised in a September 2015 letter that his requested hearing had been scheduled for November 2015.  However, he failed to appear for his hearing.  As the Veteran did not provide any explanation for his failure to appear, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the instant case, the Veteran's claim for an increased rating stems from a March 2009 claim.  In May 2013, the AOJ certified the issue on appeal to the Board.  While the appeal was in the Board's jurisdiction, the Veteran filed a new claim for an increased rating for his right knee disability in February 2016.  In connection with such new claim, the AOJ obtained additional private and VA treatment records and afforded him a VA examination in June 2016.  While the AOJ issued a rating decision in July 2016 denying an increased rating for the Veteran's right knee disability, such evidence has not been considered in connection with Veteran's still-pending March 2009 claim for an increased rating.  Therefore, a remand is necessary in order for the AOJ to issue a supplemental statement of the case addressing such newly received evidence in connection with the Veteran's appealed claim.  See 38 C.F.R. § 19.31.

Furthermore, a review of the record reveals that the Veteran receives ongoing VA and private treatment for his right knee disability.  Therefore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from June 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right knee disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from June 2016 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated, readjudicate the claim on appeal based on the entirety of the evidence of record, to include all evidence received since the issuance of the March 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

